Name: Commission Regulation (EC) No 1615/2001 of 7 August 2001 laying down the marketing standard for melons and amending Regulation (EC) No 1093/97
 Type: Regulation
 Subject Matter: marketing;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R1615Commission Regulation (EC) No 1615/2001 of 7 August 2001 laying down the marketing standard for melons and amending Regulation (EC) No 1093/97 Official Journal L 214 , 08/08/2001 P. 0021 - 0025Commission Regulation (EC) No 1615/2001of 7 August 2001laying down the marketing standard for melons and amending Regulation (EC) No 1093/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 2(2) and Article 3(3) thereof,Whereas:(1) Melons are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and watermelons(3), as amended by Regulation (EC) No 850/2000(4), has been amended and can no longer ensure legal clarity.(2) In the interest of clarity, the rules on melons should be separated from those on other products under Regulation (EC) No 1093/97. The rules in question should therefore be recast and Annex I to Regulation (EC) No 1093/97 should be deleted. To that end, and in the interest of preserving transparency on the world market, account should be taken of the standard for melons recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE). This standard has recently been amended to differentiate between the minimum maturity criteria for Charentais melons and those for other types of melon.(3) Application of these standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch.(5) Article 3(3)(c) of Regulation (EC) No 2200/96 provides for the possibility of derogation from the standards in force for fruit and vegetables produced in a given region which are sold by the retail trade of the region for well-established traditional local consumption. Certain varieties of melon produced in Spain and Portugal are traditionally sold in the region of production loose, i.e. after being loaded directly into the means of transport or a compartment of the means of transport. This marketing practice was the subject of Commission Regulations (EC) No 1332/97(5) and (EC) No 1438/97(6) derogating, for Portugal and Spain respectively, from the marketing standards applicable to melons. For clarification and simplification, these derogations should be integrated into this Regulation and Regulations (EC) No 1332/97 and (EC) No 1438/97 should be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for melons, falling within CN code 0807 19 00, shall be as set out in the Annex.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show in relation to the requirements of the standard a slight lack of freshness and turgidity, as well as slight deterioration due to their development and their perishable nature.Article 2Notwithstanding the provisions of this Regulation, the following melons may be sold loose in the region of production in that Member State by the retail trade:(a) melons produced in Portugal other than the Charentais, Ogen and Galia types,(b) melons with an elongated shape produced in Spain.The document or, where appropriate, the notice referred to in Article 5(2) of Regulation (EC) No 2200/96 accompanying each consignment must bear, in addition to the other information required, the following indication: "For sale by the retail trade in ... (region of production) only".Article 3Regulation (EC) No 1093/97 is amended as follows:1. In the title, the words "melons and" are deleted.2. Article 1(1) is replaced by the following: "1. The marketing standard for watermelons, falling within CN code 0807 11 00, shall be as set out in the Annex."3. Annex I is deleted.4. In Annex II, the title is replaced by the following title: "Annex".Article 4Regulations (EC) No 1332/97 and (EC) No 1438/97 are repealed.References to the repealed regulations shall be understood as references to this Regulation.Article 5This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 158, 17.6.1997, p. 21.(4) OJ L 103, 27.4.2000, p. 21.(5) OJ L 183, 11.7.1997, p. 6.(6) OJ L 196, 24.7.1997, p. 64.ANNEXSTANDARD FOR MELONSI. DEFINITION OF PRODUCEThis standard applies to melons of varieties (cultivars) grown from Cucumis melo L. to be supplied fresh to the consumer, melons for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for melons, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the melons must be:- intact(1),- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free from any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- firm,- free of abnormal external moisture,- free of any foreign smell and/or taste.The melons must be sufficiently developed and display satisfactory ripeness(2).The development and condition of the melons must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationMelons are classified in two classes defined below:(i) Class IMelons in this class must be of good quality. They must be characteristic of the variety or commercial type.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in colouring (a pale colouring of the rind at the point where the fruit touched the ground while growing is not regarded as a defect),- slight skin blemishes due to rubbing or handling,- slight healed cracks around the peduncle of less than 2 cm in length that do not reach the pulp.Fruits harvested with their peduncle attached shall present a length of peduncle of less than 2 cm.(ii) Class IIThis class includes melons which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above.The following defects may be allowed provided the melons retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in colouring (a pale colouring of the rind at the point where the fruit touched the ground while growing is not regarded as a defect),- slight bruising,- slight cracks or deep scratches that do not affect the pulp of the fruit and are dry,- skin blemishes due to rubbing or handling.III. PROVISIONS CONCERNING SIZINGSize is determined by the weight of one unit or by the diameter of the equatorial section.The minimum sizes are as follows:Sizing by weight:>TABLE>Sizing by diameter:>TABLE>When the size is expressed by weight, the largest melon may not weigh over 50 % (30 % for the Charentais type melons) more than the smallest.When the size is expressed by diameter, the diameter of the largest melon may not be over 20 % (10 % more for the Charentais type melons) more than the diameter of the smallest.Sizing is compulsory for both classes.IV. PROVISIONS CONCERNING TOLERANCETolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number or weight of melons not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by number or weight of melons satisfying neither the requirements of the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number or weight of melons whose size is greater or less than that specified.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only melons of the same origin, variety or commercial type, quality and size, and which have reached appreciably the same degree of development and ripeness and are of appreciably the same colour.The visible part of the contents of the package must be representative of the entire contents.B. PackagingMelons must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free from all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside.A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "Packer and/or dispatcher (or equivalent abbreviations)" must be indicated in close proximity to the code mark.B. Nature of produce- "Melons" if the contents are not visible from the outside.- Name of the variety or commercial type (e.g. Charentais).C. Origin of produceCountry of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- Class.- Size expressed in minimum and maximum weight or minimum and maximum diameter.- Number of units (optional).- Minimum sugar content, measured by refractometer and expressed in degrees Brix (optional).E. Official control mark (optional)(1) However, a small healed scar caused by automatic measurement of the refractometric index is not regarded as a defect.(2) The refractometric index of the pulp measured at the middle point of the fruit flesh at the equatorial section must be greater than or equal to 10 ° Brix for Charentais melons and 8 ° Brix for other melons.